IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-43,402-05


EX PARTE ULRIC HICKS, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 97-519-C 
IN THE 54TH JUDICIAL DISTRICT COURT MCLENNAN COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
possession of cocaine and sentenced to ten years' imprisonment. 
	After a review of the record, we find that Applicant's claims regarding his parole
revocation and street time are without merit.  Therefore, we deny relief.
	Applicant's claim for pre-sentence jail time credit is dismissed pursuant to Ex Parte
Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).

Filed: February 1, 2012
Do not publish